Babees, J.
(dissenting). Sec. 1636/, Stats., provided that “All saws . . . which are so located as to be dangerous to employees in the discharge of their duty shall be securely guarded or fenced.” Oh. 396, Laws of 1911, which is now a part of sec. 1636//, provides that “the duty to guard ... in the manner required . . . shall be absolute. The exercise of ordinary care on the part of the employer shall not be deemed a compliance with such duties.”
The learned circuit judge thought that, inasmuch as this saw was admittedly unguarded and located so as to be dangerous, it was immaterial whether or not there was any way in which it could be guarded, and that liability followed from its use if an injury proximately resulted from such use. I think the circuit judge was right in his position, and that it *275is supported not only by the plain and unequivocal meaning of the language quoted, but also by the decisions of this court.
By the opinion of the court the 1911 law is made to read that the duty to guard shall he absolute if it is practicable to guard and still use the device. In other words, an absolute duty is held to mean a conditional one. I think the exception written into the law by judicial construction is unwarranted and that the statute means what it says, and that if it is desirable to amend it the work should be left to the legislature. It was in fact rendered obsolete by the repeal of sec. .16 3 67 in 1913, but this is no reason why those who were injured while it was in force should not have the benefit of it.
If it was the purpose of the legislature to prohibit the employer from using any saw unless it could be securely guarded, I do not know of a more appropriate word in the English language to use than the word “absolute.” It admits of no exception. It is synonymous with “unconditional,” “unlimited,” “infallible,” and “peremptory.” Webster’s Diet.; Cent. Diet.; Standard Diet. The definition given by lexicographers and that by the courts is the same. “Absolute” means “unrestricted,” “unconditional.” Columbia W. P. Co. v. Columbia E. S. St. R., L. & P. Co. 172 U. S. 475, 19 Sup. Ct. 247. Dot capable of being changed or defeated by any condition, restriction, or limitation. Falconer v. B. & J. R. Co. 69 N. Y. 491, 498. Dot contingent or conditional. German F. I. Co. v. Stewart, 13 Ind. App. 627, 42 N. E. 286, 289; Wooddy v. Old Dominion Ins. Co. 31 Gratt. 362, 375. Complete, unconditional, and unlimited. Johnson’s Adm’r v. Johnson, 32 Ala. 637, 640. Ereed or loosed from any limitation or condition. People v. Ferry, 84 Cal. 31, 24 Pac. 33; Wilson v. White, 133 Ind. 614, 33 N. E. 361. Without limitation unless limitation is expressly made. Rosholt v. Worden-Allen Co. 155 Wis. 168, 176, 177, 144 N. W. 650. The statute itself was drawn by a person whose *276ability to use the English language so as to accurately and. correctly express the thought intended to be conveyed is not excelled by that of many present-day writers.
This 1911 statute was passed to change the rule adopted in a line of cases beginning with Guinard v. Knapp-Stout & Co. Co. 95 Wis. 482, 70 N. W. 671, and ending with West v. Bayfield M. Co. 144 Wis. 106, 128 N. W. 992, decided in December, 1910, a short time before the amendment was-passed. Rosholt v. Worden-Allen Co., supra; Hilsenhoff v. Fass, 155 Wis. 628, 145 N. W. 198.
Sec. 1636; was originally enacted in 1887. It simply required certain safeguards to be adopted and prescribed a penalty for failure to comply with such requirements. How far it affected the civil liability of employers was a mooted question. Twenty-four years after the act was passed it was thought it had not been construed so as to carry out the legislative intent, or else that conditions had changed so as to demand that the law be made more drastic. The latter supposition is probably the more correct one, as the legislature was in session when the Quinará Case was decided, and neither then nor during the six succeeding sessions was any attempt made to change the rule of that case. Be this as it may, the legislature of 1911 had the decision of the court before it, as well as the views of the minority of the court as expressed in the dissenting opinion, and concluded that inasmuch as the law did not accord with the views of the minority it should be changed so as to do so.
Ch. 485, Laws of 1911, was introduced in the legislature March 22, 1911. It required every employer to furnish as-safe a place to work in as the nature of the employment would reasonably permit.
Ch. 396 was not introduced until April 19th. It made the duty to guard saws and some other machinery absolute. These two acts were carried along and considered at the same time. Ch. 396 was published on June 20th, and ch. 485 ten *277days later. It is apparent that as to the appliances covered by ch. 396 it was intended to impose greater obligations on the employer than were imposed by the proposed law applying to occupations generally, which is now ch. 485. One imposed an absolute duty to guard certain machinery; the other required the place of employment to be made as safe as its nature would reasonably permit. Under the construction now placed on ch. 396, it means no more than does ch. 485, and the act was wholly useless.
Construing sec. 1636 — 81, which is not as mandatory in its terms as is sec. 1636jj, in the Koepp Case (Koepp v. Nat. E. & S. Co.), 151 Wis. 302, 313, 139 N. W. 179, the court said the statute made the employers “absolute insurers,” except as against assumption of risk and contributory negligence. This language is in substance repeated in Van Dinter v. Worden-Allen Co. 153 Wis. 533, 543, 138 N. W. 1016, 142 N. W. 122, and in Rosholt v. Worden-Allen Co. 155 Wis. 168, 176, 177, 144 N. W. 650, it is said, “the word absolute, as used in these decisions, must mean without limitation unless limitation is expressly made.” There is no limitation expressed in sec. 1636jj.
The plain language of the statute itself and the plain language of our decisions is against the construction adopted by the court.
To the well informed person making a retrospective survey of our decisions a few years hence, the present one will I think be regarded as being more narrow and technical than was the decision in the Quinará Case.
Ch. 396 was not passed for the benefit of the employer, and his needs did not particularly concern the legislature. As was suggested in the dissenting opinion in the case referred to, it was passed “to lessen the annual slaughter of employees engaged in manufacturing industries.” That opinion was perhaps calculated to induce the legislature to go to extreme lengths, but the purpose of the amendment was surely laud*278able, and nothing should be done to hamstring the act so as to defeat that purpose.
It is improbable that there was a single member of the 1911 legislature who had not seen saws in operation many times. Individually and collectively they knew that the ■cutting edge of a saw could not be securely guarded and used at the same time. A saw so exposed as to cut an inc'h board will cut off a man’s finger. One that will cut a stick of cord wood will cut off a man’s arm, and one that will cut a saw log will cut a man’s body in twain. Knowing these facts, as we must assume the legislature did, the exception now incorporated in the decision was not incorporated in the law. The tendency of the court has been to construe these safety laws so that the employee will get all the benefit from them that the legislature intended, and I know of no reason why we should single this one out for different treatment.
The legislature has plainly said to employers: You must guard your saws. If you cannot or do not do so, you become insurers of the safety of employees working around them, and liable for injury caused thereby, unless the injured party is guilty of contributory negligence. There is nothing remarkable about this statute, considering the state of public opinion when it was passed. The Workmen’s Compensation Act (ch. 50, Laws of 1911) had'become a law seven weeks before ■ch. 396 was passed. In it the legislature went as far as it was deemed safe from a constitutional standpoint in the direction of compelling employers generally to become insurers. Ch. 396 related to extrahazardous machinery, and it was no •doubt thought that the state in the exercise of its police power might go to the extent of prohibiting the use of such machinery entirely or of making the employer an insurer as to injuries caused thereby.
Sec. 1636/, read in connection with sec. 1636// as amended in 1911, is almost identical in language with sec. 1636 — 131, also enacted in 1911, in so far as the duty to guard dangerous *279machinery is involved. I think it would be no defense for a manufacturer of cornshredders to say that a machine could not be built which would comply with the requirements of sec. 1636- — 131. I do not think it was so considered when Derouso v. International H. Co., ante, p. 32, 145 N. W. 771, was decided. I read the statute and that case as meaning that if the machine provided for cannot be built, the manufacturer must not sell such a machine in Wisconsin, and that if he does so and injury proximately results from the use of the machine the manufacturer is liable. I may be wrong about the meaning of this statute, but I think not. If not, I do not think language applicable to an employee in a manufacturing establishment can have a different meaning from similar language when applied to a farm laborer.
The cases cited in the opinion were decided before the 1911 statute was passed, and do not affect the situation. In the Willette Case (Willette v. Rhinelander P. Co. 145 Wis. 537, 130 N. W. 853), cited in the opinion of the court, it is expressly stated that sec. 1636; “does not create a rule of absolute liability.” Page 542. In that case, too, stress is laid on the wording of sec. 1636;; as it then stood, and it is said that the section clearly indicated that it was not the intention of the legislature to lay down a rule of absolute duty or liability. Pages 549, 550. Less than four months after the decision was made, however, the legislature, in no uncertain terms, made the duty imposed by sec. 1636; absolute, by the enactment of the amendment to sec. 1636;; referred to. As I read the concurring opinion in the Willette Case, it holds that liability follows as a matter of course when it is shown that a gearing was so located as to be dangerous to employees in the discharge of their duties, that it was unguarded, that the failure to guard was the proximate cause of the injury, and that the employee was not guilty of contributory negligence. Page 570. I do not cite this as being the law of the case, but I do cite it as indicating what the legislature de*280sired the law should be. I do- not think a mandate to guard an appliance assumes the continued use of it. I think it here means that if you use such an appliance you must guard -it. It may be impossible to guard a machine, but it is not impossible to discontinue its use.